                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DEANO MCCORT,

                      Plaintiff,

        v.                                                 Civil Action 2:17-cv-620
                                                           Judge George C. Smith
                                                           Magistrate Judge Jolson


MUSKINGUM COUNTY, et al.,

                      Defendants.


                           REPORT AND RECOMMENDATION

        This case was brought pursuant to 42 U.S.C. § 1983 by Deano McCort, proceeding pro se,

against Muskingum County, the Muskingum County Sheriff’s Department, and the Muskingum

County Jail. Plaintiff also sued Matt Lutz (Sherriff at the Muskingum County Jail), David Soschi

[sic] (Captain at the Muskingum County Jail), Shane Love (a medical provider at the Muskingum

County Jail), and Travis Nicholas (Deputy Sherriff at the Muskingum County Jail) in their

individual and official capacities. Defendant Love has been terminated as a party to this action.

(See Doc. 35 (adopting recommendation that Defendant Love’s Motion for Judgment on the

Pleadings be granted)).

        Defendants Muskingum County, the Muskingum County Sheriff’s Department, the

Muskingum County Jail, Matt Lutz, David Suciu, and Travis Nicholas filed a Motion for Summary

Judgment on April 11, 2018. (Doc. 34). That Motion is now ripe for review. (See Doc.

(Opposition), Doc. (Reply)). For the reasons set forth below, it is RECOMMENDED that

Defendants’ Motion for Summary Judgment (Doc. 34) be GRANTED in part and DENIED in

part.
I.     BACKGROUND

       Plaintiff’s Complaint arises from two, seemingly separate incidents, both arising from

when he was held in the Muskingum County Jail (“the jail”) from November 26, 2015 through

April 8, 2016. (Doc. 1 at ¶ 8).

       A. Hand Injury

       The first incident occurred at approximately 12:30 p.m. on February 11, 2016, when

Officer Defendant Nicholas allegedly slammed and kicked a metal door shut, crushing Plaintiff’s

hand in the process. (Id. at ¶ 10). Plaintiff was treated for this injury by Genesis Hospital in the

jail, where he was examined and received x-rays. (Id. ¶ 12). Plaintiff was ultimately released

“in stable condition” and returned to solitary confinement, where he was being held prior to the

injury. (Id.). Plaintiff contends that he suffers from nerve damage and pain resulting from this

injury. (Id. at ¶ 13). He also generally alleges that his medical needs were neglected, and that

the situation should not have been characterized as falling within the jail’s “use of force” policy.

(Id. at ¶¶ 13–14).

       Plaintiff was deposed concerning this incident on February 12, 2018. (Doc. 31). He

testified that, just prior to the incident, Defendant Nicholas had been arguing with inmate Joey

Dillon about whether Dillon was permitted to have a Scrabble game. (Id. at 27). Plaintiff

explained:

       Well, [Defendant Nicholas] was sitting there arguing with what’s his name. Well,
       in the meantime, my hand was like this in the crease of the door (indicating). I
       went to push it open with my hand shut…. When I reached outside the bar, I went
       like, “Hey can we get some mother f*cking rec?” That’s exactly what I said.

       And he said, “Shut the f*ck up, and kicked the door shut.

(Id. at 28). In response to further questioning, Plaintiff reiterated that the relevant events were as


                                                  2
follows:

       Okay, it’s like this: Joey was knelt down talking and arguing with [Defendant
       Nicholas] about a scrabble game. I said, “Hey F*cker, can we at least have rec
       sometime this year?”

       And pushed open the door and that’s when the door come back, slammed my hand.
       He kicked the door shut….

       Q. My question to you was could you see him?

       A. Yeah.

       Q. You could see —

       A. Through the window.

       Q. You could see Officer Nicholas?

       A. He was the only one there, yeah. Whenever I passed Joey, he was sitting there
       arguing with Travis. Travis was right — you could see in the window and then
       when I pushed the door open, that’s when the door come back, smashed my hand.
       Yes, I could see him.

       Q. Okay. Could he see you?

       A. Could he see me?

       Q. Yeah.

       A. Well, probably not.

       Q. Okay.

       A. Well, he knew I was there yelling. I mean, he knows who I am. He knows my
       voice. You know what I’m saying?

       Q. Well I understand that. But could he see you? Like visibly see you at the time.

       A. Probably not, since it was just a little window right there.

(Id. at 38–39).




                                                 3
       B. Unauthorized Photo

       According to Plaintiff, the second incident occurred on an unspecified date when an

individual visiting another inmate at the jail took his picture and posted it to social media. (Doc 1.

at ¶ 33). Plaintiff claims that the individual took his picture without permission and faults

Defendant Sociu for “allow[ing] the visitor to enter the jail visitor’s room with the device that took

Plaintiff’s picture.” (Id.). Plaintiff asserts that he remained unaware that the individual had

taken his picture until “a third party” informed him “after seeing the photographs online and had

copies sent to [the jail]….”      (Id. at ¶ 34).   Plaintiff further alleges that Defendant Sociu

“attempted to cover-up the fact that he allowed this unknown visitor into the jail with a recording

and photography device by not allowing the photographs to be delivered to Plaintiff” and keeping

them “as contraband.” (Id. at ¶¶ 34, 36).

       C. Complaint

       The Complaint contains four counts, which collectively allege excessive use of force,

failure to supervise and train, and negligence. (Id. ¶¶ 18–36). Plaintiff seeks $3,500,000.00 in

compensatory damages, as well as punitive damages and attorneys’ fees. (Id. at 11).

II.    STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The party

seeking summary judgment bears the initial “responsibility of informing the district court of the

basis for its motion, and identifying those portions” of the record that demonstrate “the absence of

a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

burden then shifts to the nonmoving party to “set forth specific facts showing that there is a

genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). “The

                                                   4
evidence of the nonmovant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Id. at 255 (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)). A genuine

issue of material fact exists if a reasonable jury could return a verdict for the nonmoving party.

Anderson, 477 U.S. at 248; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986) (defining “genuine” as more than “some metaphysical doubt as to the material

facts”).      Consequently, the central issue is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

III.       DISCUSSION

       A. Excessive Force

           To establish a prima facie claim under § 1983, a plaintiff must satisfy two elements: (1)

that defendants acted under color of state law, and (2) that defendants deprived plaintiff of a

federal statutory or constitutional right. See, e.g., Flagg Bros. v. Brooks, 436 U.S. 149, 155

(1978); Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); United of Omaha Life Ins. Co.

v. Solomon, 960 F.2d 31, 33 (6th Cir. 1992) (per curiam). Here, Plaintiff alleges that his

constitutional rights were violated when Defendant Nicholas used excessive force against him

while at the Muskingum County Jail.

           Because Plaintiff was a pretrial detainee at the time of his detention, he brings his excessive

force claim under the Fourteenth Amendment. To succeed on such claim, “a pretrial detainee

must show only that the force purposely or knowingly used against him was objectively

unreasonable.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). This standard should

not be applied “mechanically.” Id. (citation omitted). “Rather, objective reasonableness turns

on the ‘facts and circumstances of each particular case.’” Id. (quoting Graham v. Connor, 490

                                                     5
U.S. 386, 396 (1989)).       Courts may consider a number of factors when determining the

reasonableness of force used, including, but not limited to:

       the relationship between the need for the use of force and the amount of force used;
       the extent of the plaintiff’s injury; any effort made by the officer to temper or to
       limit the amount of force; the severity of the security problem at issue; the threat
       reasonably perceived by the officer; and whether the plaintiff was actively
       resisting.

Kingsley, 125 S. Ct. at 2473.

       When analyzing an officer’s use of force, a court must do so “from the perspective of a

reasonable officer on the scene, including what the officer knew at the time, not with the 20/20

vision of hindsight.” Kingsley, 125 S. Ct. at 2473 (citing Graham, 490 U.S. at 396). “A court

must also account for the legitimate interests that stem from the government’s need to manage the

facility in which the individual is detained, appropriately deferring to policies and practices that in

the judgment of jail officials are needed to preserve internal order and discipline and to maintain

institutional security.” Kingsley, 125 S. Ct. at 2473 (citation, alterations, and internal quotation

marks omitted).

       In this case, Defendants argue that they are entitled to summary judgment on the excessive

force claim against Defendant Nicholas because there is no evidence that Defendant Nicholas

“acted in deliberate indifference to Plaintiff’s rights.” (Doc. 34 at 4). Defendants’ argument

fails for two reasons. First, it misstates the relevant standard for evaluating a pre-trial detainee’s

excessive force claim. Second, Defendants’ factual assertions mischaracterize the record.

       Pre-Kingsley, the Sixth Circuit found that, in bringing a pre-trial detainee excessive force

claim, a plaintiff was required to prove a defendant acted with a certain subjective intent:

       [I]n situations where the implicated government actors are afforded a reasonable
       opportunity to deliberate various alternatives prior to electing a course of action ...,
       their actions will be deemed conscience-shocking if they were taken with deliberate

                                                  6
        indifference towards the plaintiff’s federally protected rights. In contradistinction,
        in a rapidly evolving, fluid, and dangerous predicament which precludes the luxury
        of calm and reflective pre-response deliberation ..., public servants’ reflexive
        actions shock the conscience only if they involved force employed maliciously and
        sadistically for the very purpose of causing harm rather than in a good faith effort to
        maintain or restore discipline.

Shreve v. Franklin Cty., Ohio, 743 F.3d 126, 134 (6th Cir. 2014) (quoting Darrah v. City of Oak

Park, 255 F.3d 301 (6th Cir. 2001)). But the Supreme Court in Kingsley explicitly rejected this

position. See Kingsley, 135 S. Ct. at 2472 (“We conclude with respect to that question that the

relevant standard is objective not subjective. Thus, the defendant’s state of mind is not a matter

that a plaintiff is required to prove.”).   Now, a plaintiff “must show only that the force purposely

or knowingly used against him was objectively unreasonable.” Id. at 2473.

        The evidentiary record as it stands creates a genuine issue of material fact with regard to

Plaintiff’s excessive force claim. On February 11, 2016, Defendant Nicholas was returning a

number of inmates to their cells following recreation. (Doc. 60 at 14). The door to the center

range—a row of cells accessible by a steel door—was partially open. (See id. (“The door to the

center range was almost completely shut.”); Doc. 31 at 28–37 (describing door to the center

range)). As he approached the center range, Defendant Nicholas engaged in a verbal dispute with

several inmates. (See Doc. 60 at 14 (“Several inmates were yelling at me while we walked by and

the door opened.”); Doc. 31 at 27–29 (describing argument with Defendant Nicholas over

recreation activities and access to recreation)). According to Plaintiff, he then attempted to open

the door all the way, at which point Defendant Nicholas cursed at him and kicked the door shut.

(Doc. 31 at 28).      As a result of Defendant Nicholas’ actions, Plaintiff testified, the door

“smashed” his fingers and hand. (Id. at 31–32).

        On these facts, a jury could reasonably conclude that Defendant Nicholas used excessive


                                                   7
force against Plaintiff. First, a jury could reasonably conclude that “the relationship between the

need for the use of force and the amount of force used,” Kingsley, 125 S. Ct. at 2473, was not

proportional. Defendants have not presented evidence that the partially opened door posed a

security threat to Defendant Nicholas or correctional staff, or that Defendant needed to use

physical force to resolve a verbal dispute. To the contrary, Plaintiff testified that jail staff

sometimes left the door open for circulation, the door was already partially open, and that he

attempted to open the door from inside his cell. (Doc. 31 at 31–32).

        Second, a jury could reasonably conclude that “the extent of [Plaintiff’s] injury,” Kingsley,

125 S. Ct. at 2473, weighs in favor of a finding of excessive force. Plaintiff testified that he

suffered nerve damage in his hand and that he still experiences pain from the incident. (Doc. 31 at

49). Further, he testified that he wears a hand brace to alleviate the pain. (Id. at 50).

        Third, a jury could reasonably conclude that Defendant Nicholas’ lack of effort “to temper

or to limit the amount of force,” Kingsley, 125 S. Ct. at 2473, weighs in favor of a finding of

excessive force. Defendants have not presented any evidence of attempting to temper or limit the

amount of force allegedly used on Plaintiff. But Plaintiff has testified that Defendant Nicholas

slammed a steel door on his hand immediately after a short verbal altercation. (Doc. 31 at 27–29).

        Finally, a jury could reasonably conclude that the remaining Kingsley factors weigh in

favor of a finding of excessive force. As previously noted, Defendants have not presented any

evidence that Defendant Nicholas confronted a “security problem,” Kingsley, 125 S. Ct. at 2473,

when he found the center range door partially open and engaged in a verbal dispute with several

inmates.    Nor have Defendants presented evidence that Defendant Nicholas “reasonably

perceived” Plaintiff as a threat or that Plaintiff “was actively resisting.” id.

        Based on these facts, a jury could find that Defendant Nicholas used excessive force

                                                   8
against Plaintiff. See Nelson v. Sharp, 182 F.3d 918, 1999 WL 520751, at *2 (6th Cir. 1999) (per

curiam) (concluding that “slamming the food slot door on” an inmate’s hand could rise to the level

of excessive force under the Eighth Amendment); Scott v. Lindamood, No. 1:17-CV-00007, 2017

WL 1282045, at *3–4 (M.D. Tenn. Apr. 6, 2017) (concluding that slamming a flap in a cell door on

a prisoner’s hand and wrist stated a claim for excessive force in violation of the Eighth

Amendment).

       Defendants’ sole argument in support of summary judgment on this claim rests on their

contention that Defendant Nicholas did not see Plaintiff at the time of the incident and that

“Defendant Nicholas did not know Plaintiff’s hand was in the crease of the door at the time.”

(Doc. 34 at 5). According to them, “[w]ithout any knowledge that Plaintiff’s hand was in the

crease of the door, Defendant Nicholas could not have been deliberately indifferent to Plaintiff’s

federally protected rights.” (Id.).

       While Defendants’ argument misstates the relevant legal standard, it is true that, in order to

establish an excessive force claim under Kinglsey, a plaintiff must demonstrate that an officer

“purposely or knowingly” used force against him. Kingsley, 135 S. Ct. at 2473. Defendants’

argument appears to be that there is no evidence Defendant Nicholas “purposely or knowingly”

used force against Plaintiff. Defendants rely exclusively on Plaintiff’s deposition testimony and

his alleged admission that Defendant Nicholas was unaware of Plaintiff’s presence at the time he

forcibly closed the door.

       This argument mischaracterizes the record. As discussed above, see Section I.A., at his

deposition, Plaintiff equivocated about whether Defendant Nicholas knew that he was by the door

at the time of the incident. When Plaintiff was asked whether Defendant Nicholas could see him,

he stated “probably not.” (Doc. 31 at 39 (emphasis added)). But he quickly clarified his

                                                 9
testimony, stating, “[w]ell, he knew I was there yelling. I mean, he knows who I am. He knows

my voice. You know what I’m saying?” (Id.). Plaintiff also explained that he and Defendant

Nicholas had exchanged words just prior to the injury. More specifically, Plaintiff testified that

he pushed the door open with his fist while asking Defendant Nicholas if they “could … get some

mother f*cking rec?,” and Defendant Nicholas responded by telling him to “[s]hut the f*ck up”

and “kicked the door shut.” (Id. at 28).

       This testimony creates a genuine issue of material fact that a jury, and not the Court, must

resolve. On the one hand, Plaintiff appeared to indicate that Defendant Nicholas probably did not

see him with his hand near the door. (Doc. 31 at 39). On the other hand, Plaintiff appeared to

testify that Defendant Nicholas recognized Plaintiff’s voice and knew Plaintiff was behind the

door immediately prior to the incident. (Id.).

       Plaintiff’s affidavit submitted with his Response in Opposition only further demonstrates

that a genuine issue of material fact exists on this point. (See Doc. 60 at 13). In it, he states that,

at the time of the incident, he “could not know whether Ofc. Nicholas could see me or my hand in

the door. I was able to see Ofc. Nicholas, as such, I would assume that he was physically able to

see me, and stated this at deposition.” (Id.). While Defendants argue that the Court should

disregard Plaintiff’s affidavit as an attempt to create a sham issue of fact, (Doc. 61 at 1–2), the

Court disagrees. Instead, the Court reads the affidavit as an attempt by a confused prisoner to

clarify his earlier equivocal deposition testimony. (See id. (“I would like to clarify for the record

certain contents of the deposition . . . During the deposition, I was unable to comprehend what was

happening.”)). Because the affidavit does not directly contradict Plaintiff’s deposition testimony,

the Court considers it accordingly and finds that it further demonstrates a genuine issue of material

fact on this point. See Aerel, S.R.L. v. PCC Airfoils, L.L.C., 448 F.3d 899, 908 (6th Cir. 2006)

                                                  10
(“[A] district court deciding the admissibility of a post-deposition affidavit at the summary

judgment stage must first determine whether the affidavit directly contradicts the nonmoving

party’s prior sworn testimony. A directly contradictory affidavit should be stricken unless the

party opposing summary judgment provides a persuasive justification for the contradiction. If, on

the other hand, there is no direct contradiction, then the district court should not strike or disregard

that affidavit unless the court determines that the affidavit constitutes an attempt to create a sham

fact issue.” (internal citations and quotation marks omitted)).

        What is most striking at this stage of the proceedings is the lack of evidence before the

Court. Defendants have not provided an affidavit or other testimony from Defendant Nicholas

regarding his actions related to the incident in question. Because the evidence before the Court is

mixed regarding whether Defendant Nicholas was aware that Plaintiff was near the door at the

time of the incident, a genuine issue of material fact precludes summary judgment on this claim.

    B. Other Claims

        1. Denial of Medical Treatment

        For an inmate to establish a constitutional claim for the denial of medical treatment, the

inmate must demonstrate the medical provider acted with “deliberate indifference.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976). Deliberate indifference includes “unnecessary and wanton

infliction of pain” by “prison doctors in their response to the prisoners needs[,]” or “by prison

guards in intentionally denying or delaying access to medical care or intentionally interfering with

the treatment once proscribed.” Id. at 104–05. While a pro se litigant’s complaint should be

construed liberally, it still must satisfy basic requirements for a deliberate indifference claim. See

id. at 103–04.

        Alleging deliberate indifference requires proving, by a preponderance of the evidence,

                                                  11
objective and subjective components: “a sufficiently grave deprivation, such as serious medical

needs, and a sufficiently culpable state of mind.” Brooks v. Celeste, 39 F.3d 125, 127–28 (6th Cir.

1994) (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991) (internal citations omitted)). Deprivation

is examined by looking at the effects of a denial or delay in treatment. See Loggins v. Franklin

Cty., 218 F. App’x 466, 472 (6th Cir. 2007) (citation omitted). Sufficient state of mind is

evidenced by a prison official’s perception of “facts from which to infer substantial risk to the

prisoner,” their actual drawing of that inference, and subsequent disregard of the risk. Perez v.

Oakland Cty., 466 F.3d 416, 424 (6th Cir. 2006). Plaintiff cannot demonstrate either prong, and

thus summary judgment is appropriate here.

       Plaintiff, by his own testimony, defeats his claim alleging negligent medical treatment by

county jail officials. Plaintiff testified that he requested medical treatment. (Doc. 31, at 41–

42:18-1). He received the medical treatment he requested, performed by an outside specialist

who arrived within “25, 30 minutes” after the request. (Doc. 31, at 45:7-18). The specialist

performed an x-ray of Plaintiff’s hand and determined there were no fractured or broken bones.

(Doc. 31, at 46; see also Doc. 31, Ex. 3). The examination, x-ray, and report were all completed

the same day as the incident. (Doc. 31, at 48:8-10). While Plaintiff may have experienced pain,

there is nothing in the complaint or in the record demonstrating prison officials deprived Plaintiff

of medical treatment and did so with the required scienter. Therefore, summary judgment for

Defendants on this issue is appropriate.

       2. Unauthorized Photograph(s)

       Inmates necessarily lose certain rights when they are jailed. See, e.g., Hudson v. Palmer,

468 U.S. 517, 526 (1984) (“The recognition of privacy rights for prisoners in their individual cells

simply cannot be reconciled with the concept of incarceration and the needs and objectives of

                                                12
penal institutions.”). However, they are not subject to being “filmed and photographed at will by

the public.” Houchins v. KQED, Inc., 438 U.S. 1, n.2 (1978). County sheriffs have wide

authority to set the rules for prisoners and visitors. A county sheriff is charged to run the county jail

in accordance with the minimum standards set by the Ohio Department of Rehabilitation and

Correction (“DRC”). See Ohio Rev. Code § 341.01. The DRC has instituted rules applicable to

prisoners and visitors alike, including a catch-all provision for violations of “any published

institutional rules, regulations or procedures.” O.A.C. § 5120-9-06(C)(61).             The DRC has

policies banning a visitor use of a cell phone. See Ohio Dept. Rehab. and Corr. Form No.

76-VIS-01, Inmate Visitation, Attachment 1 (Effective Jan. 8, 2018). The DRC also has rules

regarding inmate mail.

        These rules encompass materials mailed into, and out of, the jail. Officials must exercise

reasonable discretion in setting and enforcing these rules. See Thornburgh v. Abbott, 490 U.S.

401, 409, 415–16 (1989) (quoting Turner v. Safley, 482 U.S. 78, 89 (1982)) (“The relevant inquiry

is whether the actions of prison officials were ‘reasonably related to legitimate penological

interests.’”).   The government’s authority to promulgate these types of rules “is beyond

question[,]” so long as they do not violate the First Amendment. Id. at 415. Mail to prisoners

must comply with DRC policies, including those regarding photos. See Ohio Dept. Rehab. and

Corr. Form No. 75-MAL-01, Inmate Mail, (Effective Oct. 23, 3017). Defendants’ rules and

actions were reasonable and necessary here.

        Plaintiff claims “picture(s)” of him were taken “unbeknown to [him]” and subsequently

distributed via social media. (Doc. 1, at 10). This claim suffers from multiple faults. Visitors

are prohibited from carrying cell phones inside Muskingum County Jail; the person who took

Plaintiff’s photo did so in violation of the institution’s rules. (Doc. 32 at ¶ 2). Neither Suciu nor

                                                   13
the Sheriff’s Office exercised control over the visitor who photographed Plaintiff. (See id. at ¶ 3).

Plaintiff’s photo was not captured “unbeknown to [him]”; the record indicates Plaintiff was

“posing for the camera in an effort to photobomb . . . the photograph.” (Id. at ¶ 4). The

photographer has since been banned from the facility. (Id. at ¶ 5). Similarly, Plaintiff accuses

David Suciu of attempting “to cover-up” the photography issue by taking the copy sent to Plaintiff

via the prison mail system. However, prison officials are well within their providence to regulate

and confiscate mail which does not conform to the rules of the correctional institution. For these

reasons, Plaintiff’s claims fail and summary judgment for the Defendants is appropriate.

        3. Muskingum County Sheriff

        A sheriff’s office is not capable of being sued under 42 U.S.C. § 1983. Petty v. Cty. of

Franklin, Ohio, 478 F.3d 341, 347 (6th Cir. 2006) (holding, under Ohio law, a sheriff’s office is

not a legal entity capable of being sued for purposes of § 1983); Barrett v. Wallace, 107 F. Supp.

2d 949, 954–55 (S.D. Ohio 2000); Hendricks v. Office of the Clermont Cty. Sheriff, No. 06-4431,

326 F. App’x. 347, 349 (6th Cir. April 7, 2009) (same, in dicta). Summary judgment for

Defendant “Muskingum County Sheriff’s Department” is appropriate, as it would be had Plaintiff

named     the   proper   statutory    authority,    the   Muskingum     County     Sheriff.      See

O.R.C. § 311.04(B)(1); (Doc. 1, at 3). Summary judgment should be granted for Defendant

“Muskingum County Sheriff’s Department.”

        4. Punishment Without Trial & Unwarranted Restraints

        Plaintiff alleges the Defendants violated his constitutional rights by using unreasonable

force, refusing his right to trial by jury, and subjecting him to unreasonable restraint without due

process. (Doc. 1 at 7). However, the complaint contains no facts to support this claim. Even

construing them liberally in favor of the pro se Plaintiff, summary judgment for the Defendants is

                                                   14
appropriate on this claim.

IV.    CONCLUSION

       For the reasons set forth above, it is RECOMMENDED that Defendants’ Motion for

Summary Judgment (Doc. 34) be GRANTED in part and DENIED in part.

                   Procedure on Objections to Report and Recommendation

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


Date: January 16, 2019                                 /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  15
